FILED
                                                                            JUL 09 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



MARAT GINAYATOVICH UMAROV,                       No. 08-70056

               Petitioner,                       Agency No. A095-306-563

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY and GRABER, Circuit Judges.

       Marat Ginayatovich Umarov, a native and citizen of Russia, petitions for

review of the Board of Immigration Appeals’ order denying his motion to reopen

proceedings based on ineffective assistance of counsel. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and we review de novo questions of law, including claims of ineffective

assistance of counsel. Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th Cir.

2008). We deny the petition for review.

      Umarov’s contention that an acquaintance whom he knew not to be a lawyer

provided him with ineffective assistance of counsel is foreclosed by Hernandez,

524 F.3d at 1020 (holding that knowing reliance upon the advice of a non-attorney

cannot support a claim for ineffective assistance of counsel in a removal

proceeding). His due process contention therefore fails. See id.

      PETITION FOR REVIEW DENIED.




                                          2                                  08-70056